                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Chase Bank USA, N.A.
                                                                                                                      8

                                                                                                                      9

                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 KATHRYN A. EILER,                             CASE NO. 2:18-cv-01830-GMN-VCF
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                        STIPULATION AND ORDER TO
                                                                                                                     14 v.                                              EXTEND TIME FOR CHASE BANK
                                                                                                                                                                        USA, N.A. TO RESPOND TO
                                                                                                                     15 NOVATION CREDIT UNION, CHASE                    PLAINTIFF’S COMPLAINT
                                                                                                                        BANK USA, N.A. d/b/a CHASE CARD;
                                                                                                                     16 LEXISNEXIS RISK SOLUTIONS, INC.;                (Third Request)
                                                                                                                        EQUIFAX INFORMATION SERVICES,
                                                                                                                     17 LLC; EXPERIAN INFORMATION
                                                                                                                        SOLUTIONS, INC., and TRANS UNION
                                                                                                                     18 LLC,

                                                                                                                     19          Defendants.

                                                                                                                     20

                                                                                                                     21          Chase Bank USA, N.A.’s (“Chase”) response to Plaintiff Kathryn A. Eiler’s

                                                                                                                     22 (“Plaintiff”) complaint is currently due January 25, 2019. Chase and Plaintiff agree

                                                                                                                     23 that Chase has up to and including February 8, 2019 to respond to Plaintiff’s

                                                                                                                     24 complaint, to provide time for the parties to investigate Plaintiff’s allegations and

                                                                                                                     25 discuss potential resolution and, if needed, for Chase to prepare a response. The

                                                                                                                     26 parties have been actively discussing this case and investigating Plaintiff’s

                                                                                                                     27 allegations. They anticipate reaching a resolution in the near future.

                                                                                                                     28                               [Continued on following page]


                                                                                                                          DMWEST #36290502 v1
                                                                                                                      1          This is the third request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          DATED this 24th day of January, 2019.

                                                                                                                      4 BALLARD SPAHR LLP                                KAZEROUNI LAW GROUP, APC
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Michael Kind
                                                                                                                      6 Joel E. Tasca                                    Michael Kind
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 13903
                                                                                                                      7 Lindsay C. Demaree                               6069 S. Fort Apache Road, Suite 100
                                                                                                                        Nevada Bar No. 11949                             Las Vegas, Nevada 89148
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900
                                                                                                                        Las Vegas, Nevada 89135                          David H. Krieger
                                                                                                                      9                                                  HAINES & KRIEGER
                                                                                                                        Defendant Chase Bank, USA, N.A.                  8985 S. Eastern Avenue, Suite 350
                                                                                                                     10                                                  Henderson, NV 89123
                                                                                                                     11                                                  Attorneys for Plaintiffs
                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14
                                                                                                                                                                  ORDER
                                                                                                                     15
                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     16

                                                                                                                     17
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     18
                                                                                                                                                                                1-25-2019
                                                                                                                     19                                           DATED:
                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #36290502 v1                        2
                                                                                                                      1                              CERTIFICATE OF SERVICE

                                                                                                                      2          I certify that on January 24, 2019, and pursuant to Federal Rule of Civil

                                                                                                                      3 Procedure 5, a true copy of the foregoing STIPULATION AND ORDER TO EXTEND

                                                                                                                      4 TIME FOR CHASE BANK                USA, N.A.      TO   RESPOND TO PLAINTIFF’S

                                                                                                                      5 COMPLAINT (Third Request) was filed via the Court’s CM/ECF System and

                                                                                                                      6 electronically served by the Court on all parties in interest.

                                                                                                                      7
                                                                                                                        Jason Revzin
                                                                                                                      8 Lewis Brisbois Bisgaard & Smith LLP
                                                                                                                        6385 S. Rainbow Blvd.
                                                                                                                      9 Suite 600
                                                                                                                        Las Vegas, NV 89118
                                                                                                                     10
                                                                                                                        Bradley T Austin
                                                                                                                     11 Snell & Wilmer LLP
                                                                                                                        3883 Howard Hughes Pkwy., Ste. 1100
                                                                                                                     12 Las Vegas, NV 89169
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 Jennifer L Braster
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        Naylor & Braster
                                                                                                                     14 1050 Indigo Drive, Suite 200
                                                                                                                        Las Vegas, NV 89145
                                                                                                                     15

                                                                                                                     16                                   /s/ Mary Kay Carlton
                                                                                                                                                          An Employee of Ballard Spahr LLP
                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #36290502 v1                       3
